


110 HR 4853 IH: Veterans Self-Employment Act of

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4853
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Baker (for
			 himself, Mr. McCrery,
			 Mrs. Blackburn,
			 Mr. Cannon,
			 Mr. Boustany,
			 Mr. Alexander,
			 Mr. Melancon,
			 Mr. Jefferson, and
			 Mr. Jindal) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs to conduct a
		  pilot project on the use of educational assistance under programs of the
		  Department of Veterans Affairs to defray training costs associated with the
		  purchase of certain franchise enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Self-Employment Act of
			 2007.
		2.Availability of
			 education benefits for payment of training costs associated with the purchase
			 of certain franchise enterprises
			(a)Establishment of
			 five-year pilot projectThe
			 Secretary of Veterans Affairs shall conduct a five-year pilot project to test
			 the feasibility and advisability of the use of educational assistance under the
			 programs of the Department of Veterans Affairs under the following provisions
			 of law to pay for training costs associated with the purchase of a franchise
			 enterprise:
				(1)Chapter 30 of
			 title 38, United States Code.
				(2)Chapter 32 of such
			 title.
				(3)Chapter 35 of such
			 title.
				(4)Chapter 1606 of
			 title 10, United States Code.
				(5)Chapter 1607 of
			 title 10, United States Code.
				(b)Amount of
			 payment
				(1)In
			 generalSubject to paragraph
			 (3), the amount of educational assistance payable under the applicable
			 provision of law referred to in subsection (a) to an individual entitled to
			 such assistance under such provision of law for the payment of training costs
			 associated with the purchase of a franchise enterprise is equal to the lesser
			 of 1/2 of the franchise fee or 1/3 of
			 the remaining amount of educational assistance to which the individual is
			 entitled under such applicable provision of law, such remaining amount
			 determined as of the date of approval by the Secretary of the individual’s
			 application for such assistance for payment of such training costs.
				(2)Lump sum
			 paymentAmounts payable to an individual under paragraph (1)
			 shall be made in a lump sum.
				(c)Requirements for
			 payment
				(1)Requirement for
			 the provision of trainingPayment may not be made for training costs
			 associated with the purchase of a franchise enterprise under the pilot project
			 under this section unless—
					(A)appropriate
			 training is required and provided with respect to the purchase and operation of
			 the franchise operation; and
					(B)such training, and
			 the entity or organization offering the training, are approved by the Secretary
			 in accordance with this subsection.
					(2)General
			 requirements for approvalThe requirements of approval for such
			 training and organizations or entities offering such training shall be in
			 accordance with the applicable provisions of chapters 30, 32, 35, and 36 of
			 title 38, United States Code, and chapters 1606 and 1607 of title 10, United
			 States Code, and with regulations prescribed by the Secretary to carry out this
			 section, and shall include the following:
					(A)The organization or entity certifies to the
			 Secretary that the training offered by the organization or entity is generally
			 accepted, in accordance with relevant government, business, or industry
			 standards, employment policies, or hiring practices, as attesting to a level of
			 knowledge or skill required to own and successfully operate a franchise
			 operation.
					(B)The organization or entity is licensed,
			 chartered, or incorporated in a State and has offered such training for a
			 minimum of two years before the date on which the organization or entity first
			 submits to the Secretary an application for approval under this section.
					(C)The organization
			 or entity maintains appropriate records with respect to all trainees who pursue
			 such training for a period prescribed by the Secretary, but in no case for a
			 period of less than three years.
					(D)The organization or entity promptly issues
			 progress reports on the training and notice of the successful completion of
			 such training to the trainee.
					(E)The organization or entity has in place a
			 process to review complaints submitted against the organization or entity with
			 respect to the training or the process for acquiring a franchise
			 enterprise.
					(F)The organization or entity furnishes to the
			 Secretary the following information:
						(i)A description of the training offered by
			 the organization or entity, including the purpose of the training, the
			 vocational, professional, governmental, and other entities that recognize the
			 training, and the license or certificate (if any) issued upon successful
			 completion of the training.
						(ii)The requirements to undertake the training,
			 including the amount of the fee charged for the training and any prerequisite
			 education, training, skills, or other certification.
						(G)Upon request of the Secretary, the
			 organization or entity furnishes such information to the Secretary that the
			 Secretary determines necessary to perform an assessment of—
						(i)the training conducted by the organization
			 or entity; and
						(ii)the applicability of the training over such
			 periods of time as the Secretary determines appropriate.
						(3)Consideration of
			 past performanceIn
			 determining whether to make payment under the pilot project to an organization
			 or entity offering training, the Secretary shall consider the rate of success
			 of the organization or entity in the training of individuals to own and
			 successfully operate a franchise enterprise.
				(4)Authority for
			 the use of state approving agencies for approval of training and organizations
			 or entitiesTo the extent that the Secretary determines
			 practicable, State approving agencies may, in lieu of the Secretary, approve
			 training, and organizations and entities offering such training, under this
			 section.
				(d)Entitlement
			 charges
				(1)Chapter
			 30The number of months of entitlement charged an individual
			 under chapter 30 of title 38, United States Code, for educational assistance
			 for the payment of training costs under subsection (b)(1) is equal to the
			 number (including any fraction) determined by dividing the total amount of
			 educational assistance paid such individual for such training costs by the
			 full-time monthly institutional rate of educational assistance which, except
			 for subsection (b)(1), such individual would otherwise be paid under such
			 chapter.
				(2)Chapter
			 32The number of months of
			 entitlement charged an individual under chapter 32 of title 38, United States
			 Code, for educational assistance for the payment of training costs under
			 subsection (b)(1) is equal to the number (including any fraction) determined by
			 dividing the total amount of educational assistance paid such individual for
			 such training costs by the full-time monthly institutional rate of educational
			 assistance which, except for subsection (b)(1), such individual would otherwise
			 be paid under such chapter.
				(3)Chapter
			 35The number of months of
			 entitlement charged an individual under chapter 35 of title 38, United States
			 Code, for educational assistance for the payment of training costs under
			 subsection (b)(1) is equal to the number (including any fraction) determined by
			 dividing the total amount of educational assistance paid such individual for
			 such training costs by the full-time monthly institutional rate of educational
			 assistance which, except for subsection (b)(1), such individual would otherwise
			 be paid under such chapter.
				(4)Chapter
			 1606The number of months of
			 entitlement charged an individual under chapter 1606 of title 10, United States
			 Code, for educational assistance for the payment of training costs under
			 subsection (b)(1) is equal to the number (including any fraction) determined by
			 dividing the total amount of educational assistance paid such individual for
			 such training costs by the full-time monthly institutional rate of educational
			 assistance which, except for subsection (b)(1), such individual would otherwise
			 be paid under such chapter.
				(5)Chapter
			 1607The number of months of
			 entitlement charged an individual under chapter 1607 of title 10, United States
			 Code, for educational assistance for the payment of training costs under
			 subsection (b)(1) is equal to the number (including any fraction) determined by
			 dividing the total amount of educational assistance paid such individual for
			 such training costs by the full-time monthly institutional rate of educational
			 assistance which, except for subsection (b)(1), such individual would otherwise
			 be paid under such chapter.
				(e)AdministrationExcept as otherwise specifically provided
			 in this section or chapter 30, 32, 35, or 36 of title 38, United States Code,
			 or chapters 1606 or 1607 of title 10, United States Code, in implementing this
			 section and making payment under the applicable provision of law referred to in
			 subsection (a) of training costs associated with the purchase of a franchise
			 enterprise, the training is deemed to be a course and the
			 organization or entity that offers such training is deemed to be an
			 institution or educational institution,
			 respectively, as those terms are applied under and for purposes of sections
			 3671, 3673, 3674, 3678, 3679, 3680(a), 3680A, 3681, 3682, 3683, 3685, 3690,
			 3691, and 3696 of title 38, United States Code.
			(f)Rule of
			 constructionPayments under this section shall not be construed
			 as payment for on-job training benefits under title 38, United States
			 Code.
			(g)ImplementationThe
			 Secretary shall implement the pilot project under this section as soon as
			 practicable, but in no case later than the date that is 18 months after the
			 date of the enactment of this Act.
			(h)GAO evaluation
			 and report
				(1)EvaluationThe
			 Comptroller General of the United States shall conduct periodic evaluations of
			 the pilot project.
				(2)ReportNot
			 later than the date that is the end of the third year of the pilot project, the
			 Comptroller General shall submit to Congress a report on the evaluations
			 conducted under paragraph (1). The report shall include the following
			 information:
					(A)The number of
			 individuals who participated in the pilot project.
					(B)The number of
			 franchise enterprises operated by such individuals by reason of such
			 participation.
					(C)The aggregate
			 payments made by the Secretary of Veterans Affairs under the pilot
			 project.
					(D)Recommendations
			 for the continuation of the pilot project.
					(E)Recommendations
			 for such other administrative action or legislation as the Comptroller General
			 determines to be appropriate.
					
